Exhibit 10.4

 

OWENS & MINOR, INC.

DEFERRED COMPENSATION TRUST

 

Effective July 1, 2004



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

--------------------------------------------------------------------------------

       Page


--------------------------------------------------------------------------------

ARTICLE I

  ESTABLISHMENT OF TRUST    2

ARTICLE II

  PAYMENTS TO PLAN PARTICIPANTS AND THEIR BENEFICIARIES    3

ARTICLE III

  TRUSTEE RESPONSIBILITY REGARDING PAYMENTS    4

ARTICLE IV

  PAYMENTS TO THE COMPANY    6

ARTICLE V

  INVESTMENT AUTHORITY    7

ARTICLE VI

  DISPOSITION OF INCOME    9

ARTICLE VII

  ACCOUNTING BY TRUSTEES    10

ARTICLE VIII

  RESPONSIBILITY OF TRUSTEES    11

ARTICLE IX

  COMPENSATION AND EXPENSES OF TRUSTEES    12

ARTICLE X

  RESIGNATION AND REMOVAL OF TRUSTEES    13

ARTICLE XI

  APPOINTMENT OF SUCCESSOR    14

ARTICLE XII

  AMENDMENT OR TERMINATION    15

ARTICLE XIII

  MISCELLANEOUS    16

ARTICLE XIV

  EFFECTIVE DATE    17

ARTICLE XV

  SIGNATURE PAGE    18

 

(i)



--------------------------------------------------------------------------------

This Agreement made effective as of the 1st day of July, 2004, by and between
Owens & Minor, Inc. (the “Company”) and Erika T. Davis and Grace den Hartog (the
“Trustees”).

 

RECITALS:

 

WHEREAS, the Company has adopted deferred compensation plans for the benefit of
eligible executives;

 

WHEREAS, the Company has incurred or expects to incur liability under the terms
of such plans with respect to the individuals participating therein;

 

WHEREAS, the Company wishes to establish a trust (hereinafter called the
“Trust”) and to contribute to the Trust assets that shall be held hereunder,
subject to the claims of the creditors of the Company and any affiliate of the
Company (an “Affiliated Employer”) whose employees participate in the plans
identified on Exhibit I, as in effect from time to time (the “Plans”), until
paid to the Plans’ participants, and their beneficiaries in such manner and at
such times as specified in the Plans;

 

WHEREAS, it is the intention of the parties that this Trust shall constitute an
unfunded arrangement and shall not affect the status of the Plans as unfunded
plans maintained for the purpose of providing deferred compensation for a select
group of management or highly compensated employees for purposes of Title I of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”); and

 

WHEREAS, it is the intention of the Company to make contributions to the Trust
from time to time to provide itself a source of funds to assist it in meeting
its obligations under the Plans;

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, the parties do hereby establish the Trust and agree that the
Trust shall be comprised, held and disposed as of follows:

 

ESTABLISHMENT OF TRUST

 

The Trust hereby established is revocable by the Company; it shall become
irrevocable upon a Change of Control, as defined in the Plans.

 

The Trust is intended to be a grantor trust, of which the Company is the
grantor, within the meaning of subpart E, part I, subchapter J, chapter 1,
subtitle A of the Internal Revenue Code of 1986, as amended (the “Code”), and
shall be construed accordingly.

 

The principal of the Trust, and any earnings thereon shall be held separate and
apart from other funds of the Company and shall be used exclusively for the uses
and purposes of the Plans’ participants and general creditors as herein set
forth. Participants in the Plans and their beneficiaries shall have no preferred
claim on, or any beneficial ownership interest in, any asset of the Trust. Any
rights created under the Plans and this Trust Agreement shall be mere unsecured
contractual rights of the Plans’ participants and their beneficiaries against
the Company. Any assets held by the Trust will be subject to the claims of the
Company’s and any Affiliated Employer’s general creditors under federal and
state law in the event of Insolvency, as defined in Trust Section 3.01.

 

Prior to a Control Change Date (as defined in the Plans), the Company, in its
sole discretion, at any time, and from time to time, may make deposits of cash
or other property in trust with the Trustees to be held, administered and
disposed of by the Trustees as provided in this Trust Agreement. Neither the
Trustees nor any of the Plans’ participants or beneficiaries shall have any
right to compel such deposits.

 

Upon a Control Change Date (as defined in the Plans), the Company shall, as soon
as possible, but in no event longer than ten (10) days following the Control
Change Date, make an irrevocable contribution to the Trust in an amount that is
sufficient to pay each of the Plans’ participants or beneficiaries the benefits
to which the Plans’ participants or their beneficiaries would be entitled
pursuant to the terms of the Plans as of the Control Change Date. The amount of
such irrevocable contribution shall be determined by the Company’s independent
accountant engaged by the Company prior to the Control Change Date. Nothing in
this Section 1.05 or Section 1.04 shall be construed as preventing the Company
or the trustee of a trust established by the Company from making additional
contributions to the Trust following a Control Change Date.

 

A separate account shall be established under the Trust for each Plan. Subject
to the provisions of this Trust Agreement the assets credited to the account of
a Plan shall be used only for the payment of benefits to that Plan’s
participants and their beneficiaries or the payment of reasonable expenses
related to the administration of that Plan or this Trust (which may be charged
directly on a Plan-by-Plan basis or may be charged pro rata based on each Plan’s
proportionate interest in the Trust Fund. The assets of each Plan’s account may
be commingled with the assets of one or more other Plans’ accounts for
investment purposes.

 

2



--------------------------------------------------------------------------------

PAYMENTS TO PLAN PARTICIPANTS AND THEIR BENEFICIARIES

 

The Company shall deliver to Trustees a schedule (the “Payment Schedule”) that
indicates the amounts payable in respect of each Plan’s participants (and his or
her beneficiaries), that provides a formula or other instructions acceptable to
the Trustees for determining the amounts so payable, the form in which such
amount is to be paid (as provided for or available under the Plans), and the
time of commencement for payment of such amounts. Except as otherwise provided
herein, the Trustees shall make payments to each of the Plan’s participants and
their beneficiaries in accordance with such Payment Schedule. The Trustees shall
make provision for the reporting and withholding of any federal, state or local
taxes that may be required to be withheld with respect to the payment of
benefits pursuant to the terms of the Plans and shall pay amounts withheld to
the appropriate taxing authorities or determine that such amounts have been
reported, withheld and paid by the Company.

 

The entitlement of a Plan participant or his or her beneficiaries to benefits
under the Plan shall be determined by the Company or such party as it shall
designate under the Plan, and any claim for such benefits shall be considered
and reviewed under the procedures set out in the Plan.

 

The Company may make payment of benefits directly to the Plans’ participants or
their beneficiaries as they become due under the terms of the Plans. The Company
shall notify the Trustees of its decision to make payment of benefits directly
prior to the time amounts are payable to participants or their beneficiaries. In
addition, if the principal of a Plan’s account in the Trust, and any earnings
thereon, are not sufficient to make payments of benefits (payable in cash under
that Plan) in accordance with the terms of that Plan, the Company shall make the
balance of each such payment as it falls due. The Trustees shall notify the
Company where principal and earnings are not sufficient.

 

3



--------------------------------------------------------------------------------

TRUSTEE RESPONSIBILITY REGARDING PAYMENTS

 

The Trustees shall cease payment of benefits to the Plans’ participants and
their beneficiaries if the Company or an Affiliated Employer is Insolvent. The
Company or an Affiliated Employer shall be considered “Insolvent” for purposes
of this Trust Agreement if (i) the Company or an Affiliated Employer is unable
to pay its debts as they become due or (ii) the Company or an Affiliated
Employer is subject to a pending proceeding as a debtor under the United States
Bankruptcy Code.

 

At all times during the continuance of this Trust, as provided in Trust Section
1.03, the principal and income of the Trust shall be subject to claims of
general creditors of the Company and all Affiliated Employers under federal and
state law as set forth below.

 

The Board of Directors and the Chief Executive Officer of the Company or an
Affiliated Employer shall have the duty to inform the Trustees in writing of the
Company’s or the Affiliated Employer’s Insolvency. If a person claiming to be a
creditor of the Company or an Affiliated Employer alleges in writing to the
Trustees that the Company or an Affiliated Employer has become Insolvent, the
Trustees shall determine whether the Company or such Affiliated Employer is
Insolvent and, pending such determination, the Trustees shall discontinue
payment of benefits to the Plans’ participants and their beneficiaries.

 

Unless the Trustees have actual knowledge of the Company’s or an Affiliated
Employer’s Insolvency, or have received notice from the Company or an Affiliated
Employer or a person claiming to be a creditor alleging that the Company or an
Affiliated Employer is Insolvent, the Trustees shall have no duty to inquire
whether the Company or an Affiliated Employer is Insolvent. The Trustees may in
all events rely on such evidence concerning the Company’s or any Affiliated
Employer’s solvency as may be furnished to the Trustees and that provides the
Trustees with a reasonable basis for making a determination concerning the
Company’s or such Affiliated Employer’s solvency.

 

If at any time the Trustees have determined that the Company or an Affiliated
Employer is Insolvent, the Trustees shall discontinue payments to the Plans’
participants or their beneficiaries and shall hold the assets of the Trust for
the benefit of the Company’s and the Affiliated Employer’s general creditors.
Nothing in this Trust Agreement shall in any way diminish any rights of the
Plans’ participants or their beneficiaries to pursue their rights as general
creditors of the Company or an Affiliated Employer with respect to benefits due
under the Plans or otherwise.

 

The Trustees shall resume the payment of benefits to the Plans’ participants or
their beneficiaries in accordance with Article II of this Trust Agreement only
after the Trustees have determined that the Company or the Affiliated Employer
is not Insolvent (or is no longer Insolvent).

 

Provided that there are sufficient assets, if the Trustees discontinue the
payment of benefits from the Trust pursuant to Trust Section 3.02 hereof and
subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate

 

4



--------------------------------------------------------------------------------

amount of all payments due to the Plans’ participants or their beneficiaries
under the terms of the Plans (and payable as cash under the Plans) for the
period of such discontinuance, less the aggregate amount of any payments made to
the Plans’ participants or their beneficiaries by the Company in lieu of the
payments provided for hereunder during any such period of discontinuance.

 

5



--------------------------------------------------------------------------------

PAYMENTS TO THE COMPANY

 

Except as provided in Article III hereof, after the Trust has become
irrevocable, the Company shall have no right or power to direct the Trustees to
return to the Company or to divert to others any of the Trust assets before all
payment of benefits have been made to the Plans’ participants and their
beneficiaries pursuant to the terms of the Plans.

 

6



--------------------------------------------------------------------------------

INVESTMENT AUTHORITY

 

In no event may the Trustees invest in securities (including stock or rights to
acquire stock) or obligations issued by Company. All rights associated with
assets of the Trust shall be exercised by the Trustees or the person designated
by the Trustees, and shall in no event be exercisable by or rest with the Plans’
participants.

 

The authority of the Trustees described in Trust Sections 5.01 and 5.03 shall be
exercised in accordance with the guidelines and directions issued to the
Trustees by such individuals as are appointed by the Board of Directors for this
purpose.

 

The Trustees shall have the following powers:

 

to invest and reinvest the Trust in such investments as they may deem proper and
suitable for the purposes of the Trust including, by way of example and not
limitation: notes, bonds, obligations, stock either common or preferred,
warrants, rights, securities convertible into common stock, participations in a
common trust fund or funds (including a common trust sponsored or operated by a
corporate trustee, where applicable), mutual funds either open or closed end,
partnerships, obligations of the United States, any state of the United States
or any municipality or agency thereof, mortgages and real estate whether
developed or undeveloped, sales and leasebacks, interests in real estate
investment trusts, leaseholds of any duration, savings accounts, certificates of
deposit and other types of time deposits with any financial institution
(including a corporate trustee, where applicable), individual and group
insurance policies or contracts, annuity contracts and investment policies and
contracts;

 

to keep, retain and safeguard any and all investments properly constituting the
Trust and to dispose of such property by sale, exchange or otherwise;

 

to sell, assign, exchange, transfer, convey or otherwise dispose of any or all
of the investments or property constituting the Trust at either public or
private sale of cash or other consideration or for deferred payments, and for
the purpose of selling, assigning, transferring or conveying the same, to make,
execute, acknowledge and deliver any and all instruments of conveyance or
assignments in such form and with such warranties and covenants as the Trustees
may deem proper; and in the event of any sale, conveyance, exchange or other
disposition of any asset of the Trust, the purchaser shall not be required in
any way to see to the application of the purchase money or other consideration
passing in connection therewith;

 

to vote any stocks, bonds or other securities held in the Trust at any meeting
of stockholders, bondholders, or other security holders, and to delegate the
power so to vote to attorneys-in-fact or by proxies under power of attorney,
restricted or unrestricted, and to join in or dissent from or oppose the
reorganization, recapitalization, consolidation, sale or merger of a corporation
or properties in which the Trustees may hold stocks, bonds, or other securities,
or in which it may be interested;

 

7



--------------------------------------------------------------------------------

to take up or subscribe for any rights or exercise any subscription or
conversion privilege in any stocks, bonds, notes or other securities
constituting the Trust;

 

to compromise, adjust, arbitrate, sue or defend, abandon or otherwise deal with
and settle claims in favor of or against the Trust or relating to any of the
assets of the Trust;

 

to hold property in the name of the Trustees or the name of nominees, or to
retain such investments unregistered or in a form permitting transfer by
delivery; provided that the books and records of the Trustees shall at all times
show that such investments are a part of the Trust and the Trustees shall be
liable for the acts of its nominees;

 

to borrow money and mortgage, pledge or hypothecate assets of the Trust as
security for any money so borrowed;

 

to make repairs, alterations, additions or improvements to or to demolish
improvements on any property contained in the Trust;

 

to make or join in any lease or contract, or renew or extend any note, even
though such lease or contract, or such renewal or extension may extend beyond
the term of this Trust;

 

to make and execute all instruments necessary or proper to carry out the powers
conferred herein;

 

to write covered call options and utilize similar investment techniques to the
extent it deems such techniques prudent under the circumstances; and

 

to do all other things which shall be necessary to carry out the powers
specified herein and perform its duties under this Trust.

 

8



--------------------------------------------------------------------------------

DISPOSITION OF INCOME

 

Except as provided in Section 2.01, during the term of this Trust, all income
received by the Trust, net of expenses and taxes, shall be accumulated and
reinvested.

 

9



--------------------------------------------------------------------------------

ACCOUNTING BY TRUSTEES

 

The Trustees shall keep accurate and detailed records of all investments,
receipts, disbursements, and all other transactions required to be made,
including such specific records as shall be agreed upon in writing between the
Company and the Trustees. Within sixty (60) days following the close of each
calendar year and within thirty (30) days after the removal or resignation of
the Trustees, the Trustees shall deliver to the Company a written account of
their administration of the Trust during such year or during the period from the
close of the last preceding year to the date of such removal or resignation,
setting forth all investments, receipts, disbursements and other transactions
effected by it, including a description of all securities and investments
purchased and sold with the cost or net proceeds of such purchases or sales
(accrued interest paid or receivable being shown separately), and showing all
cash, securities and other property held in the Trust at the end of such year or
as of the date of such removal or resignation, as the case may be.

 

10



--------------------------------------------------------------------------------

RESPONSIBILITY OF TRUSTEES

 

The Trustees shall act with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent person acting in like capacity and
familiar with such matters would use in the conduct of an enterprise of a like
character and with like aims, provided, however, that the Trustees shall incur
no liability to any person for any action taken pursuant to a direction, request
or approval given by the Company which is contemplated by, and in conformity
with, the terms of the Plans or this Trust and is given in writing by an
authorized employee of the Company. In the event of a dispute between the
Company and a party, the Trustees may apply to a court of competent jurisdiction
to resolve the dispute.

 

If the Trustees undertake or defend any litigation arising in connection with
this Trust, the Company agrees to indemnify the Trustees against the Trustees’
costs, expenses and liabilities (including, without limitation, attorneys’ fees
and expenses) relating thereto and to be primarily liable for such payments. If
the Company does not pay such costs, expenses and liabilities in a reasonably
timely manner, the Trustees may obtain payment from the Trust.

 

The Trustees may consult with legal counsel (who may also be counsel for the
Company generally) with respect to any of its duties or obligations hereunder.

 

The Trustees may hire agents, accountants, actuaries, investment advisors,
financial consultants or other professionals to assist it in performing any of
their duties or obligations hereunder.

 

The Trustees shall have, without exclusion, all powers conferred on trustees by
applicable law, unless expressly provided otherwise herein, provided, however,
that if an insurance policy is held as an asset of the Trust, the Trustees shall
have no power to name a beneficiary of the policy other than the Trust, to
assign the policy (as distinct from conversion of the policy to a different
form) other than to a successor trustee, or to loan to any person (other than
the Company) the proceeds of any borrowing against such policy.

 

Notwithstanding the provisions of Trust Section 8.05, the Trustees may loan to
the Company the proceeds of any borrowing against an insurance policy held as an
asset of the Trust.

 

Notwithstanding any powers granted to the Trustees pursuant to this Trust
Agreement or to applicable law, the Trustees shall not have any power that could
give this Trust the objective of carrying on a business and dividing the gains
therefrom, within the meaning of section 301.7701-2 of the Procedure and
Administrative Regulations promulgated pursuant to the Code.

 

11



--------------------------------------------------------------------------------

COMPENSATION AND EXPENSES OF TRUSTEES

 

The Company shall pay all administrative and expenses and, as agreed to by the
Company, and any Trustee’s fees. If not so paid, the fees and expenses shall be
paid from the Trust.

 

12



--------------------------------------------------------------------------------

RESIGNATION AND REMOVAL OF TRUSTEES

 

The Trustees may resign at any time by written notice to the Company, which
shall be effective thirty (30) days after receipt of such notice unless the
Company and the Trustees agree otherwise.

 

The Trustees may be removed by the Company on thirty (30) days notice or upon
shorter notice accepted by Trustees; provided, however, that upon a Change of
Control, as defined herein, the successor Trustee appointed in accordance with
Section 11.04 may not be removed by the Company for three (3) years.

 

If the successor Trustee appointed in accordance with Section 11.04 resigns
within three (3) years of a Change of Control, as defined herein, such Trustee
shall select a successor trustee in accordance with the provisions of Trust
section 11.02 prior to the effective date of the Trustee’s resignation or
removal.

 

Upon resignation or removal of the Trustees and appointment of a successor
trustee, all assets shall subsequently be transferred to the successor trustee.
The transfer shall be completed within sixty (60) days after receipt of notice
of resignation, removal or transfer, unless the Company extends the time limit.

 

If the Trustees resign or are removed, a successor shall be appointed, in
accordance with Article XI hereof, by the effective date of resignation or
removal under Trust section 10.01 or 10.02. If no such appointment has been
made, the Trustees may apply to a court of competent jurisdiction for
appointment of a successor or for instructions. All expenses of the Trustees in
connection with the proceeding shall be allowed as administrative expenses of
the Trust.

 

13



--------------------------------------------------------------------------------

APPOINTMENT OF SUCCESSOR

 

If the Trustees resign or are removed in accordance with Trust section 10.01 or
10.02, the Company may appoint any third party, such as a bank trust department
with trust powers under state law or other party that may validly exercise
trustee powers under state law, as a successor to replace the Trustees upon
resignation or removal. The appointment shall be effective when accepted in
writing by the new trustee, who shall have all of the rights and powers of the
former Trustee, including ownership rights in the Trust assets. The former
Trustees shall execute any instrument necessary or reasonably requested by the
Company or the successor trustee to evidence the transfer.

 

If the Trustees resign or are removed pursuant to the provisions of Trust
section 10.03 and select a successor Trustee, the Trustees may appoint any third
party such as a bank trust department or other party that may validly exercise
trustee powers under state law. The appointment of a successor trustee shall be
effective when accepted in writing by the new trustee. The new trustee shall
have all the rights and powers of the former Trustees, including ownership
rights in Trust assets. The former Trustees shall execute any instrument
necessary or reasonably requested by the successor trustee to evidence the
transfer.

 

The successor Trustee need not examine the records and acts of any prior Trustee
and may retain or dispose of existing Trust assets, subject to Articles VII and
VIII hereof. A successor trustee shall not be responsible for and the Company
shall indemnify and defend a successor trustee from any claim or liability
resulting from any action or inaction of any prior Trustee or from any other
past event, or any condition existing at the time it becomes successor trustee.

 

A successor Trustee that is a bank trust department with trust powers under
state law shall be appointed to serve effective as of a Control Change Date.
Such successor Trustee shall become the Trustee in accordance with the
provisions of Section 11.01 and 11.03.

 

14



--------------------------------------------------------------------------------

AMENDMENT OR TERMINATION

 

The Trust Agreement may be amended by a written instrument executed by the
Trustees and the Company. Notwithstanding the foregoing, no such amendment shall
conflict with the terms of a Plan or shall make the Trust revocable after it has
become irrevocable in accordance with Trust section 1.02.

 

The Trust shall not terminate with respect to a particular Plan until the date
on which that Plan’s participants and their beneficiaries are no longer entitled
to benefits pursuant to the terms of that Plan, unless sooner revoked in
accordance with Trust section 1.02. Upon termination of the trust any assets
remaining in the Trust shall be returned to the Company.

 

Upon written approval of all participants or beneficiaries entitled to payment
of benefits pursuant to the terms of a particular Plan, the Company may
terminate this Trust with respect to that Plan prior to the time all benefit
payments under that Plan have been made. All assets credited to the account of
that Plan in the Trust at termination shall be returned to the Company unless
the Trust has become irrevocable prior to such termination.

 

Any other provision of this Trust to the contrary notwithstanding, the Trust may
not be amended by the Company for three (3) years following a Change of Control.

 

15



--------------------------------------------------------------------------------

MISCELLANEOUS

 

Any provision of this Trust Agreement prohibited by law shall be ineffective to
the extent of any such prohibition, without invalidating the remaining
provisions hereof.

 

Benefits payable to the Plans’ participants and their beneficiaries under this
Trust Agreement may not be anticipated, assigned (either at law or in equity),
alienated, pledged, encumbered or subjected to attachment, garnishment, levy,
execution or other legal or equitable process.

 

This Trust Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Virginia other than its choice of law provisions to
the extent that they would require the application of the laws of another state.

 

16



--------------------------------------------------------------------------------

EFFECTIVE DATE

 

The effective date of this Trust Agreement shall be July 1, 2004.

 

17



--------------------------------------------------------------------------------

SIGNATURE PAGE

 

As evidence of the adoption of this Trust, the Company has caused this document
to be executed by its duly authorized officer and Erika T. Davis and Grace den
Hartog have executed this document, all effective as of the 1st day of July,
2004.

 

        OWENS & MINOR, INC. Date:  

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

            ERIKA T. DAVIS Date:   12/31/04      

/s/ Erika T. Davis

--------------------------------------------------------------------------------

            GRACE DEN HARTOG Date:   12/31/04      

/s/ Grace den Hartog

--------------------------------------------------------------------------------

 

18



--------------------------------------------------------------------------------

EXHIBIT I

 

Participating Plans

 

  1. Owens & Minor, Inc. Executive Deferred Compensation Plan

 

  2. Owens & Minor, Inc. Supplemental Executive Retirement Plan